DETAILED ACTION

Election/Restrictions – Groups
Restriction is required under 35 U.S.C. 121 and 372. This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-24, drawn to a method for preparing liposomes for drug delivery.
Group II, claim(s) 25, drawn to liposomes.
As set forth in Rule 13.1 of the Patent Cooperation Treaty (PCT), "the international application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept.” Moreover, as stated in PCT Rule 13.2, "where a group of inventions is claimed in one and the same international application, the requirement of unity of invention referred to in Rule 13.1 shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features." Furthermore, Rule 13.2 defines "special technical features" as "those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art."
I-II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 
The special technical feature of Group II is liposomes prepared by a recited process. The resultant liposomes of Group II would appear to include a microbubble encapsulated therein. The liposomes of claim 25 do not appear to be novel and/or appear to lack an inventive step in view of Ibsen et al. (Drug Design, Development and Therapy, Vol. 7, 2013, pages 375-388). Ibsen et al. (hereafter referred to as Ibsen) teaches a liposome-microbubble combination, as of Ibsen, pages 375, title and abstract. Said liposome-microbubble combination may have the following structure, as of Ibsen, page 383, left column, figure 9, item “F”, reproduced below.

    PNG
    media_image1.png
    293
    281
    media_image1.png
    Greyscale

 As best understood by the examiner, the above-reproduced structure appears to be that which is required by instant claim 25. As such, Group II does not share a special 

Traversal Information
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.


Joint Inventors
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


 Rejoinder Information
The examiner has required restriction between product or apparatus claims (Group II) and process claims (Group I). Where applicant elects claims directed to the product/apparatus (Group II), and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Additional Cited Prior Art
In order to promote compact prosecution, the examiner has cited additional prior art references that may be relevant to the examination of the instant application. The additional references teach a structure similar to that in instant figure 1 of a microbubble encapsulated by a liposome; and therefore, appear to be relevant in regard to the examination of the instant application.
Lentacker et al. (Soft Matter, Vol. 5, 2009, pages 2161-2170). Lentacker et al. (hereafter referred to as Lentacker) is drawn to drug loaded microbubble design for 

    PNG
    media_image2.png
    342
    639
    media_image2.png
    Greyscale

The subject matter shown above left appears to be especially relevant to the examination of the instant application.
Also as relevant, the examiner cites Paul et al. (Computational Mechanics, Vol. 53, 2014, pages 413-435). Paul et al. (hereafter referred to as Paul) is drawn to microbubbles and liposomes, as of Paul, page 413, title and abstract. Said composition may have the following structure, as of Paul, page 416, figure 2, reproduced in part below.

    PNG
    media_image3.png
    388
    787
    media_image3.png
    Greyscale

The figure reproduced above right appears to be especially relevant to the examination of the instant application.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612